Citation Nr: 1735469	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-43 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU) on a schedular basis. 

2.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In February 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to readjudicate the claim for a TDIU with consideration of all the Veteran's service-connected disabilities including the grant of a 50 percent disability rating for posttraumatic stress disorder (PTSD) and depression from February 7, 2012.  The Board notes that the claim was readjudicated in an April 2017 Supplemental Statement of the Case (SSOC).  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND section of this action.





FINDINGS OF FACT

1. The Veteran is service connected for PTSD with major depressive disorder (MDD), rated 30 percent disabling from July 3, 2008, 50 percent disabling from February 7, 2012, and 100 percent disabling from February 18, 2015; diabetes mellitus II, rated 20 percent disabling from June 18, 2007; lumbar spine disability, rated 10 percent disabling from February 1, 1982, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the left lower extremity, rated 10 percent disabling from October 21, 2011, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the right lower extremity, rated 10 percent disabling from October 21, 2011, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the left lower extremity, femoral, rated 10 percent disabling from March 21, 2017; and peripheral neuropathy of the right lower extremity, femoral, rated 10 percent disabling from March 21, 2017.  

2.  The Veteran's combined disability rating is 30 percent from June 18, 2007, 50 percent from July 3, 2008, 60 percent from October 21, 2011, 70 percent from February 7, 2012, and 100 percent from February 18, 2015. 

3.  The Veteran's non-PTSD service-connected disabilities, either individually or through their combined-effect thereof, did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.

4. The Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD from February 7, 2012, the date the Veteran met the percentage requirements for a TDIU.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on a schedular basis have been met for the period from February 7, 2012 through February 18, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice with respect to his TDIU claim on appeal in April 2013, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in an April 2017 SSOC.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2017 SSOC.  

The Veteran was provided VA examinations with respect to his service-connected disabilities relevant to his TDIU claim on appeal.  With regard to his service-connected PTSD, the Veteran was provided VA examinations that occurred in September 2008 and February 2015.  With regard to his service-connected diabetes and secondary diabetic complications of peripheral neuropathy and erectile dysfunction, the Veteran was provided VA examinations that occurred in October 2007, December 2007, March 2012 and March 2017.  Lastly, with regard to his service-connected lumbar spine disability, the Veteran was provided VA examination that occurred in December 2007, September 2015 and March 2017.  

The Board additionally notes that the duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Additionally, a combined-effects medical examination report or opinion is not required by any statute, regulation, or policy to properly decide entitlement to TDIU for a Veteran with multiple service-connected disabilities.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  The need for such an examination is to be determined on a case-by-case basis, and depends on the evidence of record at the time of the Board's decision.  The Board finds that a combined-effects examination or opinion is unnecessary in this case.  Instead, the Board finds that the VA examination reports for the Veteran's service-connected disabilities are sufficient to decide the TDIU claim.

Accordingly, the Board finds the duty to assist requirements have been fulfilled.  Additionally, all relevant, identified, and available evidence has been obtained, including private medical records, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.

1. Factual Background

The record shows that the Veteran raised an informal claim for a TDIU in a July 2007 statement.  In that statement the Veteran asserted that his back pain and diabetes, including symptoms of fatigue and trouble staying awake during the day, "virtually eliminates me from the job market."

The record shows the Veteran underwent a VA diabetes examination in October 2007.  The Veteran's diabetes mellitus was not shown to be symptomatic of peripheral neuropathy, genitourinary or other symptoms from diabetic complications.  A review of the bilateral upper and lower extremities was normal, including a normal neurological examination.  The Veteran reported retiring in April 2006 due to his job being outsourced.  The examiner noted effects on usual daily activities including feeling weak and sleepy.  

The record further shows the Veteran underwent a spine and male reproductive examination in December 2007.  During his spine examination, the examiner noted symptoms including decreased motion, stiffness and pain.  Pain was located in the lower back which did not radiate.  The Veteran did report flare-ups that occurred weekly and lasted hours.  The severity of the flare-ups was reported as moderate.  No spasm, atrophy, guarding, tenderness or weakness was found.  The examiner did note pain with motion.  Based on the examination, the examiner found that the Veteran's lumbar spine disability had a significant effect on his usual occupation including decreased mobility and pain.  The examiner also found that the Veteran's back disability had moderate effects on chores, shopping, exercise and traveling.  Lastly, the Veteran's back disability was found to prevent sporting activities.

The December 2007 male reproductive system examination noted a diagnosis for erectile dysfunction and voiding dysfunction.  The examiner opined that it was as likely as not that the Veteran's erectile dysfunction was attributable to his diabetes.  The examiner further found that his erectile dysfunction did not impact the Veteran's ability to work.  Additionally, a December 2007 examination diagnosed the Veteran with bilateral lower extremity diabetic peripheral neuropathy.  An EMG study revealed electrical evidence of a mild, axonal sensory polyneuropathy in the bilateral lower extremities which was found most likely due to the Veteran's diabetes.  The diabetic peripheral neuropathy was not found to impact the Veteran's ability to work.  

The Veteran underwent a VA PTSD examination in September 2008.  The VA examiner noted that the Veteran was neatly groomed and appropriately dressed.  His speech and psychomotor activity was found unremarkable, with speech clear and coherent.  His attitude was noted as cooperative, friendly, relaxed and attentive.  His mood was anxious, dysphoric and his affect normal.  He was found oriented to person, time and place.  The Veteran did not endorse delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem.  No inappropriate behavior, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal ideations were found.  He also reported being startled by sudden noises and flashbacks triggered by the smell of diesel.  His memory was noted as normal.  The examiner noted symptoms of recurrent and intrusive distressing recollections, recurrent distressing dreams, persistent avoidance of stimuli associated with stressors, difficulty falling asleep, and exaggerated startle response.  The examiner found that the Veteran's PTSD symptoms were chronic, mild to moderate in severity, and caused clinically significant distress or impairment in social, occupational or other important areas of functioning that was severe enough to interfere with occupational and social functioning.  The examiner further found that the symptoms did not result in total occupational and social impairment.  A GAF score of 62 was assigned.  Lastly, the Veteran was noted to have retired due to eligibility by age or duration of work.

In an October 2010 VA Form 9, the Veteran asserted that he met the criteria for a 70 percent disability rating for PTSD, and when combined with his other service-connected disabilities he qualified for a 100 percent disability rating due to being unemployable.

At a March 2012 VA diabetes examination, the examiner noted that the Veteran did not require a regulation of activities as part of his medical management.  The Veteran was additionally diagnosed with diabetic peripheral neuropathy and erectile dysfunction which were found secondary to his service-connected diabetes.  The Veteran reported feeling tired with the sensation of burning in his feet while walking.  An EMG study revealed electrical evidence of a mild, axonal, sensory polyneuropathy in the lower extremities.  The examiner also found a voiding dysfunction of unknown etiology, but possibly due to an enlarged prostate.  The examiner opined that the urinary frequency was less likely caused by the service-connected diabetes.  The examiner found that the Veteran's service-connected diabetes, including secondary peripheral neuropathy and erectile dysfunction, did not impact his ability to work.

During a March 2014 Board videoconference hearing, the Veteran testified that he felt he could operate in a worklike setting with a supervisor half his age as long as he was left in complete isolation to do his job.  He further testified that he would not work if he had to be around other people.  

A February 18, 2015 VA PTSD examination diagnosed the Veteran with PTSD and depression secondary to PTSD.  The examiner found that the Veteran's psychological disorders were manifested by total occupational and social impairment.  The examiner noted that the Veteran retired from his job as a security guard in 2006 and that he currently was unable to work due to his mental health disorders.  In addition, the examiner opined that the PTSD and depression "would render him unable to participate in employment due to the inability to maintain work relationships with other people" and would be considered unemployable based solely on his symptoms of PTSD and depression.

In July 2015, the Veteran filed a formal claim for a TDIU.  The Veteran stated that due to his service-connected disabilities he felt he was unemployable.  He further stated that no one would hire him due to symptoms related to his service-connected disabilities such as irritability related to PTSD, pain associated with his back condition, and diabetes.

During a September 2015 VA lumbar spine examination, the Veteran was diagnosed with degenerative joint disease (DJD).  The Veteran reported stiffness in his back in the morning and difficulty getting up off the floor when he played with his grandchildren.  He denied flare-ups or functional loss or functional impairment of the thoracolumbar spine.  Pain was noted during range of motion testing, however, the pain was not found to contribute to functional loss.  The examiner found that the Veteran's service-connected lumbar spine disability did not impact his ability to work.

In February 2017, the Veteran submitted a December 2016 psychological evaluation by Dr. JA in support of his claim for entitlement to an increased evaluation for PTSD.  After a review of the claims file and following a personal examination, Dr. JA opined that it was "at least as likely as not that this patient is unable to secure and follow a substantially gainful employment, and this has been the case since 2006, when he was last able to work."  Further, the Veteran was found not capable to obtaining or performing in a sustained significant manner in the work place due to symptoms such as irritability, severe hypervigilance and problems concentrating.  Dr. JA based his opinion solely on the Veteran's psychological disability. 

The Veteran underwent another VA lumbar spine examination in March 2017.  The Veteran reported difficulty changing positions from standing to sitting, sitting to standing, pain with walking, and pain with lying in bed.  The Veteran also reported functional impairment of all physical activities including standing, walking fast or slow, lying down, rolling over, sitting and climbing stairs.  The Veteran was not noted to use any assistive device as a normal mode of locomotion.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work due to constant chronic back pain.  The examiner further found that the lumbar spine disability had a negative impact on duties requiring walking, lifting, carrying, climbing stairs, and sedentary duties.

During a March 2017 VA diabetes examination, the examiner noted that the Veteran did not require regulation of activities as part of his medical management.  The examiner found that the Veteran's service-connected diabetes did not impact his ability to work.  Additionally, the examiner diagnosed the Veteran with secondary conditions of diabetic peripheral neuropathy and erectile dysfunction.  Separate examinations were conducted for each disability.  With regard to the diagnosed peripheral neuropathy, the examiner noted electrical evidence of a mild, axonal, sensory polyneuropathy in the bilateral lower extremities.  The examiner further found that the diabetic peripheral neuropathy did not impact the Veteran's ability to work.  During the male reproductive system examination, the examiner diagnosed the Veteran with erectile dysfunction and found that the disability did not impact his ability to work.

In a May 2017 letter, the Veteran's attorney asserted that the RO failed to consider the Veteran's service-connected disabilities in the aggregate.  Lastly, the attorney asserted that the Veteran's service-connected disabilities had prohibited his ability to work since at least 2006.

2. Legal Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).   Substantially gainful employment is that employment that is ordinarily followed by the non-disabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The record shows that the Veteran raised a claim for a TDIU in a July 2007 statement.  The record also shows that the most recent April 2017 rating decision establishes that he is service-connected for the following disabilities: PTSD, rated 30 percent disabling from July 3, 2008, 50 percent disabling from February 7, 2012, and 100 percent disabling from February 18, 2015; diabetes mellitus II, rated 20 percent disabling from June 18, 2007; lumbar spine disability, rated 10 percent disabling from February 1, 1982, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the left lower extremity, rated 10 percent disabling from October 21, 2011, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the right lower extremity, rated 10 percent disabling from October 21, 2011, and 20 percent disabling from March 21, 2017; peripheral neuropathy of the left lower extremity, femoral, rated 10 percent disabling from March 21, 2017; and peripheral neuropathy of the right lower extremity, femoral, rated 10 percent disabling from March 21, 2017.  His combined disability rating is 30 percent from June 18, 2007, 50 percent from July 3, 2008, 60 percent from October 21, 2011, 70 percent from February 7, 2012, and 100 percent from February 18, 2015.  

Initially, the Board notes that a June 2015 rating decision increased the Veteran's PTSD rating to 100 percent disabling effective February 18, 2015.  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in this case, the Veteran is already in receipt of special monthly compensation at the housebound rate as of March 21, 2017.  Consequently, the grant of a 100 percent rating for PTSD has rendered the issue of a TDIU moot as of February 18, 2015.

Additionally, in a February 2017 decision, the Board adjudicated the issue of entitlement to an increased rating for PTSD and issued a staged rating decision which denied an initial rating in excess of 30 percent for PTSD prior to February 7, 2012, and granted an increased rating of 50 percent disabling from February 7, 2012 to February 17, 2015.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims, and that decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  

Accordingly, the record shows that the Veteran did not meet the percentage requirements for a TDIU at the time he filed his claim in July 2007, but did meet the requirement on February 7, 2012.  38 C.F.R. § 4.16(a) (2016).  Additionally, the Veteran's service-connected PTSD has been found to result in total occupational impairment as of February 18, 2015.  Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment between February 7, 2012 and February 18, 2015.  

Review of the record reveals the Veteran is currently 75 years of age.  His level of education consists of obtaining his General Education Development (GED) certificate and completing some college courses.  In terms of occupational history, following service he worked as a security guard for thirteen years until his company outsourced his position to a private company.  Thereafter, he worked six years for a company that made boilers for power plants.  VA examinations show that the Veteran retired in 2006 from a job as a security guard.

The Veteran asserts that he is unemployable due to the cumulative effect of his service-connected disabilities.  In determining whether a veteran is indeed unemployable, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board will first address the Veteran's service-connected lumbar spine disability.  A review of the medical evidence shows that during the appeal period, the Veteran's lumbar spine disability did not prohibit the Veteran from employment.  In December 2007, the Veteran's lumbar spine was manifested by symptoms of decreased motion, stiffness and pain, and his symptoms were found to have a significant effect on his usual occupation including decreased mobility and pain.  At a September 2015 VA examination, the Veteran denied flare-ups or functional loss or functional impairment.  After examination of the Veteran, the examiner opined that the Veteran's lumbar spine disability did not impact his ability to work.  In March 2017, the Veteran's lumbar spine disability was found to impact his ability to work due to constant chronic back pain that negatively impacted activities including walking, lifting, carrying, and climbing stairs.  The examiner additionally found that the Veteran's lumbar spine disability had a negative impact on sedentary duties.

While the Veteran's lumbar spine disability was found to negatively impact his ability to work, importantly it was not found to prohibit his ability to work.  In this regard, the Board finds the cumulative December 2007, September 2015 and March 2017 VA examination reports the most probative.  A review of those examination reports shows that the VA examiners indicated they reviewed the Veteran's claims file, and each provided a physical examination of the Veteran's lumbar spine disability.  Moreover, there is no medical evidence to the contrary.

Turning to the Veteran's service-connected diabetes and related secondary conditions of peripheral neuropathy and erectile dysfunction, the Board finds that the record does not show that those conditions prohibited the Veteran's from gainful employment.  Initially, the Board notes that during his VA diabetes examinations, the Veteran was diagnosed with a urinary frequency condition; however, the Veteran is not service-connected for that condition.  In October 2007, the Veteran's diabetes was not symptomatic of peripheral neuropathy or other symptoms from diabetic complications.  Additionally, a neurological examination of the bilateral upper and lower extremities was found normal.  The only reported effects on usual daily activities were feeling weak and sleepy during the day.  At his March 2012 VA examination, the Veteran was found to be symptomatic of peripheral neuropathy and erectile dysfunction secondary to his diabetes.  However, the examiner determined that the Veteran's service-connected diabetes, peripheral neuropathy and erectile dysfunction did not impact his ability to work.  The Veteran underwent another VA examination in March 2017.  Similarly, the March 2017 examiner found that the Veteran's diabetes and related peripheral neuropathy and erectile dysfunction did not impact his ability to work.

Accordingly, after a review of the evidence of record the Board finds that the Veteran's service-connected diabetes and secondary conditions of peripheral neuropathy and erectile dysfunction have not been shown to prohibit the Veteran from gainful employment.  In this regard, the Board finds the cumulative October 2007, March 2012 and March 2017 VA examination reports the most probative evidence of record.  

The Board recognizes the Veteran's statements that his service-connected disabilities taken as an aggregate prohibit him from working, including his diabetes and back pain.  In this regard, the Board has considered whether the non-psychological service-connected disabilities, taken as a whole, have precluded gainful employment.  However, as noted above, no medical professional has opined that those service-connected disabilities have rendered the Veteran unemployable.  While the Veteran's lumbar spine disability was found to have a negative impact on his employment, importantly his service-connected diabetes and diabetic complications of peripheral neuropathy and erectile dysfunction have not been found to have any impact on employment.  

Further, during his March 2014 Board hearing, the only service-connected condition that he asserted interfered with his ability to work was his service-connected PTSD.  Importantly, the Veteran testified that he felt he could operate in a worklike setting with a supervisor half his age if he was left in complete isolation to do his job.  The only condition that the Veteran identified that would preclude him from working was if he had to be around other people.  

Therefore, although there is no disputing that the Veteran's lumbar spine, diabetes and diabetic complications interfered with some types of work, the evidence does not support a finding that the those disabilities precluded the Veteran from gainful employment.  This conclusion is buttressed by the opinions of the VA examination reports.  Accordingly, the Board finds that the Veteran's combined non-psychological service-connected disabilities did not preclude gainful employment between February 7, 2012 and February 17, 2015.

The Board will now address whether the Veteran's service-connected PTSD precluded substantially gainful employment during the period on appeal.

After a review of the evidence of record, the Board finds that the December 2016 psychological examination is the most probative evidence of record.  Initially, the Board notes that while the record contains private psychological treatment records during the period on appeal, there was no psychological evaluation conducted during this time period that addressed whether the Veteran's PTSD precluded gainful employment.  The only medical record that addresses this issue during this period on appeal is the December 2016 private psychological evaluation by Dr. JA.  Based solely on the Veteran's psychological disability, Dr. JA opined that it was "at least as likely as not that this patient in unable to secure and follow a substantially gainful employment, and this has been the case since 2006, when he was last able to work."  Importantly, there is no medical opinion to the contrary.

Accordingly, considering the evidence overall, it is sufficient to show that the Veteran was incapable of gainful employment due to his service-connected PTSD, and TDIU is granted.  Therefore, TDIU is warranted from the date the Veteran met the percentage requirements for a TDIU, February 7, 2012, through February 17, 2015, the day prior to when the 100 percent schedular rating under 38 C.F.R. § 4.130 became effective.  

In sum, the Board finds that the preponderance of the evidence is against the finding that the Veteran's service-connected lumbar spine disability, diabetes and secondary diabetic conditions of peripheral neuropathy and erectile dysfunction precluded gainful employment, either individually or in combination, prior to February 18, 2015.  In addition, the Board finds that the Veteran's service-connected PTSD with MDD has precluded gainful employment prior to February 18, 2015.  Therefore, TDIU is warranted from February 7, 2012 through February 17, 2015.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a TDIU on a schedular basis is granted for the period from February 7, 2012 through February 17, 2015, subject to the regulations governing the disbursement of monetary benefits


REMAND

As noted above, the Veteran filed an informal claim for a TDIU in a July 19, 2007 statement.  Thus, with a date of claim for a TDIU established as July 19, 2007, an effective date as early as July 19, 2006 is available for the award of a TDIU, but only if it is factually ascertainable that Veteran's increase in disability preceded the date of the claim by one year or less.

With a date of claim in mind, the Board notes that the Veteran's service-connected disabilities have not met the percentage rating standards for consideration of the award of a schedular TDIU at any time before February 7, 2012.  38 C.F.R. § 4.16(a) (2016).  More specifically, the Veteran was in receipt of a combined 60 percent rating prior to February 7, 2012; reflecting a 30 percent disability rating for PTSD, a 20 percent rating for diabetes, a 10 percent rating for lumbar spine disability, a 10 percent rating for peripheral neuropathy left lower extremity, and a 10 percent rating for peripheral neuropathy right lower extremity.

While the Veteran's service-connected disabilities did not meet the schedular criteria for the award of a TDIU prior to February 7, 2012, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, the record indicates that the Veteran has been unemployed throughout the period under consideration.  He contends that his unemployment is due to his service-connected disorders.  Additionally, a December 2016 psychological evaluation found the Veteran was unable to secure and follow a substantially gainful employment since he stopped working in 2006.  The AOJ should thus refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

The Board intimates no opinion at this point as to the merits of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director, Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) at any time from July 19, 2006, to February 7, 2012.

2. Then, readjudicate the issue of entitlement to a TDIU for the period prior to February 7, 2012. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


